Citation Nr: 1423386	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a higher initial disability rating (or evaluation) for major depressive disorder in excess of 30 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from June 1990 to October 1990, and with Reserve components from July 1993 to January 2011, along with other unverified dates.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Salt Lake City, Utah, before the undersigned Veterans Law Judge in Washington, DC.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  During the November 2013 Board hearing and prior to the promulgation of a decision by the Board, the Veteran requested withdrawal of the appeal of the issues of service connection for PTSD, a right shoulder disorder, a right hip disorder, a left hip disorder, and fibromyalgia.

2.  For the entire rating period from February 1, 2011, the Veteran's major depressive disorder has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms which include depression, emotional instability, lack of motivation, sleep impairment, augmented anger, occasional suicidal thoughts, and difficulty maintaining relationships at home and at work.

3.  For the entire rating period from February 1, 2011, the Veteran's major depressive disorder has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal regarding the issue of service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal regarding the issue of service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal regarding the issue of service connection for a left hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).
5.  The criteria for withdrawal of an appeal regarding the issue of service connection for fibromyalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

6.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a disability rating of 50 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, during the November 2013 Board hearing, the Veteran expressed the desire to withdraw the appeal regarding the issues of service connection for PTSD, a right shoulder disorder, a right hip disorder, a left hip disorder, and fibromyalgia.  As a result, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and must be dismissed.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA has satisfied its duty to assist the Veteran in developing the initial rating issue on appeal.  VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination results, the November 2013 Board hearing transcript, and the Veteran's statements.

VA provided the Veteran with a fee-based (QTC Medical services) mental health evaluation in March 2011 and a VA Compensation and Pension (C&P) examination in April 2013.  In each instance, the examiner reviewed the claims file, considered pertinent evidence of record - including the Veteran's medical history and personal statements - interviewed the Veteran, and observed the Veteran in a clinical setting.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the initial rating appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As indicated under the facts and circumstances in this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the issue addressed on the merits in this decision.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's appeal is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2013).

The Veteran's major depressive disorder was initially rated at 30 percent disabling from February 1, 2011 under the criteria found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a rating of 30 percent is warranted for major depressive disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. at 55.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Board has reviewed all the evidence in the Veteran's claims file, as well as Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal for a higher initial disability rating for major depressive disorder in excess of 
30 percent.

Initial Rating for Major Depressive Disorder

The Veteran has asserted that a 50 percent disability rating is warranted for major depressive disorder for the entire rating period.  See November 2013 Board hearing at 11-12.  The Veteran contends that major depressive disorder has manifested symptoms or impairments including depression, panic attacks, sleep impairment, occasional suicidal thoughts, and difficulty establishing and maintaining relationships at home and at work that are adequate to support a disability rating in excess of 30 percent.  See id. at 2-10. 

After a review of the lay and medical evidence, the Board finds that, for the entire rating period from February 1, 2011, the evidence is in equipoise as to whether the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under DC 9434.  See 38 C.F.R. § 4.130.  The Board finds that, for the entire rating period, service-connected major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include depression, emotional instability, lack of motivation, sleep impairment, augmented anger, occasional suicidal thoughts, and difficulty establishing and maintaining relationships at home and at work.

Regarding occupational impairment, the evidence demonstrates a mixed disability picture.  During the April 2013 VA C&P examination, the Veteran reported that her current data management position is "one of the best jobs" she has ever had, that she enjoys working, finds her coworkers to be friendly, and is able to successfully complete her required job duties.  However, during the November 2013 Board hearing, the Veteran testified that depression was affecting her ability to complete work and do it correctly.  See November 2013 board hearing at 3.  The Veteran also testified that depression leads her to feel overwhelmed and experience panic attacks approximately twice per month.  See id. at 6-7.  The Veteran stated that she has difficulty establishing relationships with coworkers and that her employer has occasionally taken some of her responsibilities away or requested that she excuse herself from the office for a break.  See id. at 9, 11.  During the March 2011 QTC examination, the Veteran reported that depression symptoms resulted in "feeling increasingly stressed and avoiding tasks, having a lack of motivation to do things and avoiding social activities."  However, the Veteran reported a good employment record and contended that then-present unemployment was not due, primarily, to the effects of a mental condition.
Regarding social impairment, the evidence shows several manifestations of depression that affect the Veteran's social functioning.  The Veteran testified that depression has strained her marriage and that she has difficulty maintaining the relationship with her husband.  See November 2013 Board hearing at 3.  During the April 2013 C&P examination, the Veteran described her marriage as "somewhat difficult," but noted that she feels emotionally connected and is able to show affection.  Relations with her children and parents were both reported as good.  In addition, the Veteran said that she had "several good friends" and is "very friendly" with others, but that she currently feels lost, depressed, and less interested in social activities.  VA treatment records from June 2013 show that the Veteran reported taking little interest in previously pleasurable activities, and that she felt down, depressed and hopeless. 

In addition to those symptoms that directly reflect on occupational and social impairment, the evidence includes the presence of other symptoms and clinical observations which may have a bearing on, or which indicate the severity of, occupational and social impairment due to major depressive disorder.  The records includes GAF scores of 60 (March 2011 QTC examination), 45 (February 2013 VA treatment), 55 (March 2013 VA treatment), 60 (April 2013 VA examination), 
45 (April 2013 VA treatment), and 45 (June 2013 VA treatment).  The April 2013 VA examiner reported overall "moderate" symptoms, with the "main struggles" coming from depressed mood, emotional intimacy, and motivation.  The April 2013 VA examiner also mentioned symptoms including fatigue, hopelessness, concentration difficulties, and fleeting suicidal thoughts.  During the March 2011 QTC examination, the Veteran reported trouble sleeping.  Sleep impairment was reported again during VA treatment in March 2013 and during the November 2013 Board hearing, when it was estimated to occur once per week.  See November 2013 Board hearing at 7.  Augmented anger, hyperarousal, and difficulty with short term memory have also been mentioned as symptoms.  See id. at 8; March 2013 VA treatment record.  The Veteran has denied suicidal ideation on several occasions, but most recently reported that she has considered taking her own life.  See November 2013 Board hearing transcript at 8.

On review of the evidence, the Board finds that, for the entire rating period from February 1, 2011, the Veteran's major depressive disorder has been characterized by symptoms and impairments including depression, panic attacks, sleep impairment, augmented anger, occasional suicidal thoughts, and difficulty maintaining relationships at home and at work.  GAF scores ranged from 45 to 60, with the 45 score being reported three times over a 6-month period that simultaneously was assessed with GAF scores of 60 and 55 on other occasions.  The Veteran's psychiatric symptoms have been relatively consistent over the entire rating period, although the range of GAF scores indicates severity that is serious to moderate.  

The Veteran reported that symptoms have been more severe since she began mental health counseling, as discussion of these topics is often difficult.  See November 2013 Board hearing transcript at 13-14.  While symptoms have been relatively consistent, the evidence does reflect that the Veteran most recently described the need for marriage counseling and dismissals from work, despite reporting that she is able to feel emotionally connected and show affection to her husband and complete tasks at work.  Loss of interest in once pleasurable activities is seen throughout the rating period.  Thus, after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period the severity of the Veteran's occupational and social impairment and symptoms due to service-connected major depressive disorder more nearly approximate the criteria for a higher 50 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire rating period on appeal, the level of occupational and social impairment due to major depressive disorder symptoms have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 
38 C.F.R. § 4.130.  For the entire rating period on appeal, the record does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected major depressive disorder.

As noted above, the Veteran testified that she has had suicidal ideation.  See November 2013 Board hearing transcript at 8.  Approximately two months before that, the Veteran reported that she had no thoughts of harming herself.  See September 2013 VA treatment record.  In March 2013, a VA clinician noted that the Veteran had passive suicidal ideation, but no plan or intent.

The evidence also demonstrates that the Veteran has difficulty in establishing and maintaining effective relationships.  However, given the Veteran's good relationships with her children, the network of supportive friends, and a marriage that is still described as a "team," despite marriage counseling, the Board finds that the Veteran does not have an inability to establish and maintain effective relationships.

The Veteran has reported experiencing panic attacks, described as heart palpitations that occur approximately twice per week.  See November 2013 Board hearing transcript at 6.  The Veteran believes these attacks are related to feeling overwhelmed by daily depression.  See id.

The mental status report included in the March 2011 examination report shows that the Veteran was well oriented, appropriately behaved, and displayed normal appearance, hygiene, affect, mood, communication and speech.  There was no sign of obsessive-compulsive behavior.  Similarly, the April 2013 VA C&P examination report lists adequate hygiene and grooming, calm speech, alertness, full orientation, logical thought process, and no history of obsessive or ritualistic behaviors.

After consideration of the foregoing, the Board finds that, for the entire rating period, the level of occupational and social impairment due to major depressive disorder does not more nearly approximate the next higher 70 percent rating criteria under DC 9434.  Even though the Veteran exhibited passive suicidal ideation and difficulty establishing and maintaining effective relationships, the Veteran's major depressive disorder symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 
50 percent is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's major depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's major depressive disorder has manifested symptoms including depression, emotional instability, lack of motivation, sleep impairment, augmented anger, occasional suicidal thoughts, and difficulty maintaining relationships at home and at work.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with major depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  While the Veteran has asserted that major depressive disorder symptoms have resulted in occupational impairment, the Veteran has not alleged, and the evidence does not suggest, an inability to secure or follow substantially gainful employment due to this disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

The appeal of service connection for PTSD is dismissed.

The appeal of service connection for a right shoulder disorder is dismissed.

The appeal of service connection for a right hip disorder is dismissed.

The appeal of service connection for a left hip disorder is dismissed.

The appeal of service connection for fibromyalgia is dismissed.

An initial disability rating of 50 percent, but not higher, for major depressive disorder, for the entire rating period, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


